UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-22823 QAD Inc. (Exact name of Registrant as specified in its charter) Delaware 77-0105228 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Innovation Place, Santa Barbara, California93108 (Address of principal executive offices) (805) 566-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer £ Accelerated filer £ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ. As of May 31, 2012, there were 12,623,395 shares of the Registrant’s Class A common stock outstanding and 3,160,379shares of the Registrant’s Class B common stock outstanding. QAD INC. INDEX PART I - FINANCIAL INFORMATION Page ITEM 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of April 30, 2012 and January 31, 2012 1 Condensed Consolidated Statements of Income and Comprehensive Income for the Three Months Ended April 30, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended April 30, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 20 ITEM 4 Controls and Procedures 21 PART II - OTHER INFORMATION ITEM 1 Legal Proceedings 22 ITEM 1A Risk Factors 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 6 Exhibits 22 SIGNATURES 24 Index PART I ITEM 1 – FINANCIAL STATEMENTS QAD INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) April 30, January 31, Assets Current assets: Cash and equivalents $ $ Accounts receivable, net Deferred tax assets, net Other current assets Total current assets Property and equipment, net Capitalized software costs, net Goodwill Deferred tax assets, net Other assets, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current portion of long-term debt $ $ Accounts payable Deferred revenue Other current liabilities Total current liabilities Long-term debt Other liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value. Authorized 5,000,000 shares; none issued or outstanding — — Common stock: Class A, $0.001 par value. Authorized 71,000,000 shares; issued 14,146,837 shares and 14,146,418 shares at April 30, 2012 and January 31, 2012, respectively 14 14 Class B, $0.001 par value. Authorized 4,000,000 shares; issued 3,536,663 shares and 3,536,609 shares at April 30, 2012 and January 31, 2012, respectively 4 4 Additional paid-in capital Treasury stock, at cost (1,862,405 shares and 1,804,137 shares at April 30, 2012 and January 31, 2012, respectively) (28,598 ) (27,968 ) Accumulated deficit (48,568 ) (48,974 ) Accumulated other comprehensive loss (9,909 ) (10,054 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 1 Index QAD INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (in thousands, except per share data) (unaudited) Three Months Ended April 30, Revenue: License fees $ $ Maintenance and other Subscription fees Professional services Total revenue Costs of revenue: License fees Maintenance, subscription and other Professional services Total cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income Other expense (income): Interest income (163 ) ) Interest expense Other expense, net Total other expense, net Income before income taxes Income tax expense Net income $ $ Basic net income per share Class A $ $ Class B $ $ Diluted net income per share Class A $ $ Class B $ $ Comprehensive income: Foreign currency translation adjustment, net of tax ) Total comprehensive income $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 2 Index QAD INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended April 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Recovery of) provision for doubtful accounts and sales adjustments ) 73 Stock compensation expense Excess tax benefits from share-based payment arrangements (51 ) (4 ) Other, net — (59 ) Changes in assets and liabilities: Accounts receivable Other assets (1,845 ) Accounts payable (3,152 ) (2,816 ) Deferred revenue (8,475 ) (6,430 ) Other liabilities (4,996 ) (6,653 ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment (685 ) (781 ) Capitalized software costs (105 ) (13 ) Other 1 16 Net cash used in investing activities ) (778 ) Cash flows from financing activities: Repayments of debt (80 ) (96 ) Tax payments, net of proceeds, related to stock awards (338 ) (25 ) Excess tax benefits from share-based payment arrangements 51 4 Dividends paid (948 ) (330 ) Repurchase of common stock (1,791 ) — Net cash used in financing activities (3,106 ) (447 ) Effect of exchange rates on cash and equivalents Net increase in cash and equivalents Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Supplemental disclosure of non-cash activities: Obligations associated with dividend declaration $ $ Dividends paid in stock See Accompanying Notes to Condensed Consolidated Financial Statements. 3 Index QAD INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited Condensed Consolidated Financial Statements fairly present the financial information contained therein. These statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. In management’s opinion, all necessary adjustments, consisting of normal, recurring and non-recurring adjustments, have been included in the accompanying Condensed Consolidated Financial Statements to present fairly the financial position and operating results of QAD Inc. (“QAD” or the “Company”). The Condensed Consolidated Financial Statements do not include all disclosures required by accounting principles generally accepted in the United States of America for annual financial statements and should be read in conjunction with the audited financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended January 31, 2012. The Condensed Consolidated Financial Statements include the results of the Company and its wholly owned subsidiaries. The results of operations for the three months ended April 30, 2012 are not necessarily indicative of the results to be expected for the year ending January 31, 2013. 2. COMPUTATION OF NET INCOME PER SHARE The following table sets forth the computation of basic and diluted net income per share: Three Months Ended April 30, (in thousands) Net income $ $ Less: Dividends declared (1,078 ) (934 ) Undistributed net income $ $
